Citation Nr: 0313224	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for ankylosing spondylitis 
of the thoracic spine (formerly rated as Scheuerman's disease 
of the thoracic spine), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran provided testimony at a personal hearing before a 
hearing officer at the RO in September 1998.  A transcript of 
the hearing is of record.

When this case was before the Board in September 1999, it was 
remanded for further development.  The case was returned to 
the Board in May 2003.


REMAND

In correspondence dated in April 1999, the veteran indicated 
that he wished to have a video conference hearing with the 
Board at the Cleveland RO.  This matter was remanded to the 
RO in September 1999 for further action, to include the 
scheduling of the veteran for the requested video conference 
hearing.  Although there is no indication in the record that 
the veteran has withdrawn his request for a video conference 
hearing, the RO returned the case to the Board without 
scheduling the requested hearing.  Accordingly, the case is 
REMANDED to the RO for the following action:

Arrangements should be made for the 
veteran to be afforded a video 
conference hearing with the Board at 
the Cleveland RO and in accordance with 
the docket number of his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this claim.  The veteran need take no 
action until he is otherwise notified.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




